

	

		II

		109th CONGRESS

		2d Session

		S. 2346

		IN THE SENATE OF THE UNITED STATES

		

			March 1, 2006

			Mr. Bingaman (for

			 himself and Mr. Domenici) introduced the

			 following bill; which was read twice and referred to the

			 Committee on Energy and Natural

			 Resources

		

		A BILL

		To amend the Ojito Wilderness Act to make a technical

		  correction. 

	

	

		1.Ojito Wilderness

			 MapSection 2(1) of the Ojito

			 Wilderness Act (16 U.S.C. 1132 note; Public Law 109–94) is amended by striking

			 October 1, 2004 and inserting January 24,

			 2006.

		

